-BrCHAYAY, V. C.
Complainant’s bill is for a decree for specific performance of a contract alleged to have been made by both defendants with complainant. The proofs at the hearing entitle complainant to decree against the defendant Mae Shisler, but *2are, in my opinion, insufficient to establish either that the defendant Clifford Shisler was an actual party to the contract, or that he has estopped himself from denying that he was a party to the contract. As to him, complainant is' not entitled to1 relief.
Under the circumstances of the case no costs will- be allowed to either party.